FILED
                            NOT FOR PUBLICATION                              JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAYMOND J. BAZELL,                               No. 11-56294

               Petitioner - Appellant,           D.C. No. 2:11-cv-02097-GHK-OP

  v.
                                                 MEMORANDUM *
THE PEOPLE OF THE STATE OF
CALIFORNIA,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Raymond J. Bazell appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various constitutional violations in

connection with his trial for a violation of section 21453 of the California Vehicle


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Code. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Heck v. Humphrey, 512 U.S. 477 (1994). Whitaker v. Garcetti,

486 F.3d 572, 579 (9th Cir. 2007). We may affirm on any basis supported by the

record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008). We affirm.

      Dismissal of Bazell’s § 1983 action was proper because Bazell’s claims

against the state of California are barred by the Eleventh Amendment. See

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (“It is clear

. . . that in the absence of consent a suit in which the State or one of its agencies or

departments is named as the defendant is proscribed by the Eleventh

Amendment.”).

      Bazell’s request for judgment, filed on June 10, 2013, is denied as moot.

      AFFIRMED.




                                            2                                     11-56294